Citation Nr: 0512294	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-11 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back condition, 
as secondary to service-connected residuals of fracture to 
the right femur.

2.  Entitlement to an increased rating for residuals of 
fracture to the right femur, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
April 1946 and April 1951 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied a service connection claim for a 
back condition as secondary to residuals of fracture to the 
right femur, and an increased rating claim for residuals of 
fracture to the right femur, currently rated as 20 percent 
disabling.

In the January 2002 VA examination, the examiner noted a 25 
cm scar on the thigh of the right leg due to the residuals of 
fracture of the right femur.  The VA examiner noted changes 
in sensation around the scar.  The Board finds that as this 
was noted in the VA examination, it is an informal claim for 
service connection.  This issue is referred to the RO.

On April 11, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's back condition is not related to service-connected 
residuals of fracture to the right femur.

2.  The veteran's residuals of fracture to the right femur 
are currently manifested by subjective complaints of pain and 
frequent falls, and objective findings of a limp on the 
right, aggravated by walking on heels and toes, 20 degrees of 
excessive external rotation with negative 10 degrees of 
internal rotation (meaning the veteran cannot come to 
neutral), healed post fracture deformity mid shaft right 
femur, with prominent cortical widening and possible slight 
shortening, and dystrophic ossification present proximal to 
the right femoral neck.


CONCLUSIONS OF LAW

1.  A back condition is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).

2.  The criteria for a rating higher than 20 percent for 
residuals of fracture to the right femur have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5250-5255, 5275 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the veteran with a copy of the appealed April 
2002 rating decision and a May 2003 statement of the case 
(SOC) that discussed the pertinent evidence and the laws and 
regulations related to a claim of service connection for a 
back condition as secondary to service-connected residuals of 
fracture to the right femur, and an increased rating claim 
for residuals of fracture to right femur.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claims.

In addition, in a July 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
secondary service connection and increased rating, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the July 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and July 2003 notice letter complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In an April 2002 rating decision, the RO denied 
the service connection claim for a back condition as 
secondary to service-connected residuals of fracture to right 
femur, and the increased rating claim for residuals of 
fracture to the right femur.  In May 2003 and July 2003, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims on appeal, 
and clarified what information and evidence must be submitted 
by the veteran, and what information and evidence would be 
obtained by VA.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the veteran in 2003 was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, VA's duty to 
notify the veteran has been satisfied.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA medical records dated from February 1998 to 
November 2002.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in January 2002, 
and the examiner rendered considered medical opinions 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of secondary service 
connection and increased ratings is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.



Service connection a back condition as secondary to service-
connected residuals of fracture to the right femur

The RO granted service connection for residuals of fracture 
to the right femur in August 1953.  In the 1953 rating 
decision, the RO denied service connection for a back 
condition on the basis that it was found to pre-exist 
service, and was not found to be aggravated therein.  
Specifically, the RO found that the back condition had not 
increased beyond the natural progression of the disease.  The 
veteran did not appeal this action or file a claim to reopen.  
Therefore, the issue of service connection for a back 
disorder on a direct incurrence or presumptive basis is not 
before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156, 3.157.

In January 2001, the veteran filed a claim of service 
connection for a back condition, as secondary to his service-
connected residuals of fracture to right femur.  
Specifically, he stated that the limping associated with his 
right femur disorder has caused him to have a back condition, 
thus entitling him to disability compensation for a condition 
secondarily related to service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.   Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection may be granted for a 
disability, which is proximately due to or the result of a 
service-connected disease or injury.  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

The evidence of record shows a current back condition.  A 
January 2002 VA radiology report on the back shows mild 
diffuse osteopenia; moderate thoracic scoliosis upper 
convexity to the right and lower convexity to the left; facet 
joint L5-S1 on the right with prominent productive change, 
posterior elements L5-S1 on the right; and suspect Schmorl's 
nodes or impressions on inferior end plates L5 and S1.

The veteran is not claiming that his back condition is 
related to service, but rather 
related to his service-connected residuals of fracture to the 
right femur.  The medical evidence of record does not show a 
relationship between the current back condition and the 
service-connected residuals of fracture to the right femur.

A June 2002 VA medical examination report shows a finding of 
back pain, thoracic spine pain, rhomboid bursitis, probably 
in the thoracic area on the left side, and a normal 
neurological evaluation.  The examiner noted the veteran's 
complaints of back pain in the left scapular area, going down 
the left arm, and in the left sacroiliac area, while noting 
that the fracture of the femur was on the right side.  He 
also found that the stretch signs of bent leg raising and 
straight leg raising only produced tight hamstrings, but no 
back pain.  He found the back pain to be muscular.  The 
examiner's opinion was that there was "no relationship 
between the patient's fractured femur and his current 
problems of back pain."  This is the only medical opinion of 
record addressing whether the back condition is related to 
the service-connected residuals of fracture to the right 
femur.

The Board notes the veteran's argument that his current back 
condition is secondarily related to his service-connected 
residuals of fracture to the right femur.  Determining the 
etiology of a disease, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that the 
veteran's back condition is not causally related to the 
service-connected residuals of fracture to the right femur.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board also notes the veteran's representative's 
argument in the January 2004 brief that an April 1953 VA 
examination shows that the back condition is secondary to the 
right femur fracture.  However, the April 1953 document only 
shows that a request for action was made regarding the 
veteran's claim that he had a back condition secondary to his 
femur fracture.

Thus, the claim of service connection for a back condition as 
secondary to service-connected residuals of fracture to the 
right femur is denied.  38 C.F.R. § 3.310(a); see also 
38 C.F.R. §§ 3.303, 3.307, 3.309.  In making this decision, 
the Board has considered the benefit-of-the-doubt-doctrine, 
but it does not apply.  Gilbert, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased rating for residuals of fracture to the right femur

The veteran filed an increased rating claim for residuals of 
fracture to the right femur in January 2001.  In December 
2002, he stated that for years he had no feelings in his leg 
and could not feel pain, and that the winter cold weather 
made his leg ache severely.  He noted that he has suffered 
for 50 years because of the pain, making his life miserable.  
In his January 2003 notice of disagreement, the veteran 
stated that he should have received a higher evaluation due 
to the arthritic nature of his femur condition.  In a July 
2003 statement, the veteran related that when walking up or 
down stairs, he has to hold onto the handrails with both 
hands because he might lose the muscle strength in his right 
leg and fall.  He stated that at home he loses muscle 
strength and falls into furniture or walls, and that he is 
really afraid of falling in the bathtub, so he uses rails.  
He indicated that the bone that was taken out of his leg was 
never replaced properly, and that he has constant pain in his 
hip.  In sum, the veteran contends that the present severity 
of his residuals of fracture to the right femur is not 
adequately represented by a 20 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to 
residuals of fracture to the right femur.  For this reason, 
the RO evaluated the veteran's service-connected disability 
by analogy under Diagnostic Code (DC) 5255 for impairment of 
the femur, effective July 15, 1954.  As this rating has been 
in effect for more than 20 years, it is protected under 
38 C.F.R. § 3.951.  The Board will consider whether a higher 
rating can be granted under this diagnostic code, as well as 
consider any other potentially applicable diagnostic codes.

The criteria of DC 5255 provide that impairment of the femur 
due to fracture of the shaft or anatomical neck with 
nonunion, with loose motion (spiral or oblique fracture) 
warrants an 80 percent rating.  Nonunion of the femur, 
without loose motion, with weight bearing preserved with the 
aid of a brace or with fracture of the surgical neck with 
false joint warrants a 60 percent rating.  Malunion of the 
femur with marked knee or hip disability warrants a 30 
percent rating, and with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
slight knee or hip disability warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5255.  The words 
"marked," "moderate," and "slight" are not defined in 
the VA Schedule for Rating Disabilities.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups. A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. 38 
C.F.R. 4.71a, DC 5003.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction. 38 C.F.R. § 4.71, Plate II.

Under DC 5251, limitation of extension of the thigh to 5 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5251.  Under DC 5252, limitation of flexion of the thigh 
to 10 degrees warrants a 40 percent evaluation; limitation to 
20 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants a 20 percent evaluation; and limitation to 
45 degrees warrants a 10 percent evaluation. 38 C.F.R. § 
4.71a, DC 5252.  Under DC 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5253.

Additional provisions, which are potentially applicable to 
the veteran's hip disabilities, include DC's 5250, 5254, 
5275.  DC 5250 relates to ankylosis of the hip; DC 5254 
requires a flail joint of the hip; and DC 5275 addresses 
shortening of the lower extremity.

A 60 percent rating for shortening of bones of the lower 
extremity is assigned when it is over 4 inches (10.2 
centimeters); a 50 percent rating is warranted for 3 1/2 to 4 
inches (8.9 centimeters to 10.2 centimeters) for shortening 
of bones of the lower extremity; a 40 percent rating is 
assigned for 3 to 3 1/2 inches (7.6 centimeters to 8.9 
centimeters) for shortening of bones of the lower extremity; 
a 30 percent rating is warranted for 2 1/2 to 3 inches (6.4 
centimeters to 7.6 centimeters) for shortening of bones of 
the lower extremity; a 20 percent rating is assigned for 2 to 
2 1/2 inches (5.1 centimeters to 6.4 centimeters) for 
shortening of bones of the lower extremity; and a 10 percent 
rating is warranted for 1 1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) for shortening of bones of the lower 
extremity.  38 C.F.R. § 4.71a, DC 5275.  The Note following 
DC 5275 states that both lower extremities are to be measured 
from the anterior superior spine of the ilium to the internal 
malleolus of the tibia.  It is additionally noted that a 
rating under DC 5275 is not to be combined with other ratings 
for fracture or faulty union in the same extremity.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A February 1998 VA medical record shows the veteran had a 
right leg length disparity and was issued a 1/2 inch rubber 
insole.

A June 2001 VA progress note shows reports of leg swelling 
for multiple years, decreased over the past three weeks.

A January 2002 VA medical examination report shows a solid 
femur with no tenderness, and a limp on the right side, 
aggravated by walking on his heels and toes.  The examiner 
reported that the veteran did 10 toe rising exercises on the 
right, very slowly and very deliberately, but without signs 
of weakness.  He noted that he found this to be a matter of 
age, rather than residuals of fracture to the femur.  
Sensation was normal in the lower extremities except for the 
area of the huge scar on the right thigh.  The examiner did 
not find any shortening of the right lower extremity.  He 
noted an external rotation deformity, but good motion of the 
right hip.  The right hip had range of motion from 0 to 125, 
with the knee almost touching the chest in full flexion.  
There was no pain in full flexion and full extension.  He had 
45 degrees of abduction and 30 degrees of adduction, which 
the examiner indicated is normal.  External rotation was 90 
degrees in the right.  The examiner stated that this is more 
than normal rotation, as 45 to 50 degrees is  considered 
normal.  He noted that the veteran certainly has a lot, and 
that 90 degrees adds to a 20-degree external rotation 
deformity.  He noted that internal rotation on the right is a 
negative 10 degrees, so the veteran cannot come to neutral on 
the right side.  In sum, the examiner found that the veteran 
has at least 20 or 30 degrees of an external rotation 
deformity, but good length and a straight femur.

The January 2002 VA x-ray examination report shows healed 
post fracture deformity mid shaft right femur, with prominent 
cortical widening and possible slight shortening; suspect 
track from removed intramedullary rod; and dystrophic 
ossification present proximal to the right femoral neck.  It 
is noted that the dystrophic ossification is fused to the 
posterior margin at the fracture site.  There was also 
calcification present in the right femoral artery.

A November 2002 VA outpatient treatment report shows 
complaints of decreased sensation in the bilateral lower legs 
that was treated with medication for diabetic neuropathy.

Upon review of the evidence, the Board finds that the 
veteran's present level of disability does not warrant a 
rating higher than 20 percent for residuals of fracture to 
the right femur.

As noted, the veteran has a protected 20 percent rating under 
38 C.F.R. § 4.71a, DC 5255 for impairment of the femur.  In 
order to get the next higher rating of 30 percent, there must 
be malunion of the femur with marked knee or hip disability.  
DC 5255.  The January 2002 VA medical examination report 
shows a solid, straight femur with no tenderness.  The 
January 2002 x-ray examination report shows a healed post 
fracture deformity mid shaft right femur.  As there is no 
evidence of malunion of the femur, the veteran's level of 
disability does not rise to the level of a 30 percent rating 
under DC 5255.  

Similarly, the veteran cannot receive a rating higher than 20 
percent based on limitation of motion of the hip.  The 
January 2002 VA examination report shows full range of motion 
of the right hip, from 0 to 125, with the knee almost 
touching the chest in full flexion with no pain.  Moreover, a 
compensable rating under DC 5251 is only warranted if 
extension is limited to 5 degrees; the veteran had full 
extension of the right hip with no pain.  

The veteran's level of disability also does not warrant a 
rating higher than 20 percent under DC 5253 for impairment of 
the thigh.  The January 2002 VA examination report shows the 
veteran had 45 degrees of abduction, which the examiner 
indicated was normal.  DC 5253 only provides for a 
compensable rating if there is limitation of abduction of, 
motion lost beyond 10 degrees.  Moreover, the veteran can 
only receive a compensable rating under DC 5253 for 
limitation of adduction if he cannot cross his legs.  The 
January 2002 VA examination report shows 30 degrees of 
adduction of the right hip, which the examiner indicated is 
normal.  There also is no evidence that the veteran cannot 
cross his legs.  Last, DC 5253 only provides a compensable 
rating if there is evidence of limitation of rotation of, 
cannot toe-out more than 15 degrees.  The January 2002 VA 
examination report shows 20 degrees of excessive external 
rotation, rather than any limitation in ability to toe-out.  
The evidence also shows negative 10 degrees of internal 
rotation, meaning the veteran cannot come to a neutral 
position.  Even if the veteran's disability were rated by 
analogy under DC 5253, a separate rating for an external 
rotation deformity and limitation of internal rotation would 
not be applicable.  Evaluations for distinct disabilities 
resulting from the same injury may be separately evaluated as 
long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  However, the external rotation deformity and 
limitation of internal rotation due to residuals of fracture 
to the right femur has been considered and compensated under 
the 20 percent evaluation already assigned under Diagnostic 
Code 5255.  

The Board has considered whether a separate compensable 
evaluation may be made for limitation of motion of the hip 
due to arthritis under Diagnostic Code 5003 and 5010.  
However, the evidence does not show that the veteran has 
arthritis in his right hip.  Although the veteran stated in 
January 2003 that his right leg disorder is arthritic in 
nature, arthritis in the right leg or hip has not been 
objectively found.  Moreover, the January 2002 examiner found 
full range of motion of the hip. 

In addition, the residuals of fracture to the right femur 
cannot be rated under DC 5250 or 5254 as there is no evidence 
of hip ankylosis or hip, flail joint.

Although the veteran complained of numbness in his leg, the 
November 2002 report shows that numbness in the bilateral 
lower legs was treated by medication for diabetic neuropathy, 
and does not mention any residuals of fracture to the right 
femur.  Thus, a separate rating for any peripheral neuralgia 
due to fracture of the femur is not applicable.

Finally, the veteran cannot be rated separately for 
shortening of a lower extremity under DC 5275.  In February 
1998, the veteran's right leg was found to be 1/2 inch shorter 
than his left leg.  This is not enough to warrant a 
compensable rating under DC 5275; and even if it was, it 
could not be combined with other ratings for fracture or 
faulty union in the same extremity.  See Note in DC 5275.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The evidence shows subjective 
complaints of pain and falling down due to instability in the 
right leg, and objective findings of a limp, aggravated by 
walking on the heels and toes, a 20-degree external rotation 
deformity, and negative 10 degrees of internal rotation.  As 
noted, however, the veteran's present level of disability, 
including functional loss due to pain, is contemplated by the 
20 percent rating under DC 5255.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  In January 2002, the veteran 
reported that he had not worked since 1992 or 1993 after he 
had a stroke.  However, there is no evidence that the 
residuals of fracture to the right femur has markedly 
interfered with employment; nor is there evidence of frequent 
periods of hospitalization due to this condition.  Thus, this 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

Under the circumstances in this case, the Board finds that 
the preponderance of the evidence does not support an 
evaluation in excess of a 20 percent rating under DC 5255 for 
the residuals of fracture to the right femur.  See 38 C.F.R. 
§ 4.7.  Thus, the veteran's claim for an increased rating is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine, but it does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for a back condition, as 
secondary to service-connected residuals of fracture to the 
right femur, is denied.

Entitlement to an increased rating for residuals of fracture 
to the right femur is denied.




	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


